«S1-»
                                ELECTRONIC RECORD




COA #      01-12-00666-CR                        OFFENSE:        19.03 (Capital Murder)

           Juan Antonio Zapata v. The State
STYLE:     ofTexas                               COUNTY:         Harris

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    179th District Court


DATE: 06/05/2014                   Publish: NO   TC CASE #:      1257504




                         IN THE COURT OF CRIMINAL APPEALS


          Juan Antonio Zapata v. The State of
STYLE:    Texas


     APPELLAHT^                       Petition
                                                      CCA#:

                                                      CCA Disposition:
                                                                        tf1-/¥
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                     JUDGE:

DATE: _                                              SIGNED:.                           PC:_
JUDGE:                                                PUBLISH:                          DNP:




lisped- Cooh-tu^
                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD